DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 24, 2020, and any subsequent filings.
Claims 1-5, 9-19, 22, and 23 stand allowed.  Claims 1-5, 9-19, 22, and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Limiter and Moveable Stop Member
Applicant’s arguments (Remarks, Page 7/Paragraph 4 (hereinafter "Pg/Pr")), filed November 24, 2020, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings based on not illustrating the limiter and moveable stop member have been withdrawn as these are not claimed or fully described in the specification and do not need to be illustrated. 
Filter Chamber Inlet and Outlet
Applicant’s arguments (Remarks, Pg8/Pr4), filed November 24, 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings based on not illustrating the filter chamber plastic inlet and outlet has been withdrawn as Claims 1 and 22 have been amended to recite the step-plus-function limitation "configured to receive" and are thus limited to the filter chamber plastic inlet and outlet described in the specification but not illustrated in the drawings. 
Servomechanism and Inner Shaft Member
Applicant’s arguments (Remarks, Pg8/Pr2-Pg9/Pr1), filed November 24, 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings based on servomechanism 16 and inner shaft member 28 indicating the same structure in Figure 1 has been withdrawn and the claimed servomechanism has been interpreted to mean the structure illustrated in Figure 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/PATRICK ORME/Primary Examiner, Art Unit 1779